Case 1:21-cv-20288-XXXX Document 1 Entered on FLSD Docket 01/22/2021 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO:


  FAUSTIN FERTIL,

                   Plaintiff,                                  JURY TRIAL DEMANDED
           v.

  BASIC MEATS SUPERMARKET INC., a
  Florida profit corporation d/b/a BRAVO
  SUPERMARKET #45240,

               Defendant.
  ________________________________________/

                                   COMPLAINT FOR DAMAGES

           FAUSTIN FERTIL (“FERTIL”), by and through his undersigned attorney, files this, his

  Complaint for Damages against Defendant, BASIC MEATS SUPERMARKET INC., a Florida

  profit corporation d/b/a BRAVO SUPERMARKET #45240 (hereinafter “BRAVO”), and states

  as follows:

                                          INTRODUCTION

        1. This is an action to recover unpaid overtime wage compensation under the Fair Labor

  Standards Act, as amended, 29 U.S.C. § 201 et. seq, (hereinafter “FLSA”). The Plaintiff also

  alleges the Defendant willfully filed fraudulent information returns in violation of 26 U.S.C.

  §7434.

                                         JURISDICTION

        2.      This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b) and

  28 U.S.C. §1331. At all times pertinent to this Complaint, the corporate Defendant, BRAVO
Case 1:21-cv-20288-XXXX Document 1 Entered on FLSD Docket 01/22/2021 Page 2 of 6




  regularly owned and operated a business engaged in commerce or in the production of goods for

  commerce as defined in §3(r) and 3(s) of the FLSA, 29 U.S.C. §203(r) and 203(s).

         3.   Defendant, BRAVO operated a supermarket.

         4.   Plaintiff’s work as a butcher for BRAVO involved handling on a regular and recurrent

  basis “goods” or “materials,” as defined by the FLSA, which were used commercially in

  Defendant’s business, and moved in interstate commerce. This included cutlery, equipment and

  machinery manufactured outside the State of Florida.

         5.   In addition to the Plaintiff, Defendant, BRAVO employed at least two other

  employees who whose work involved handling on a regular and recurrent basis “goods” or

  “materials,” as defined by the FLSA, which were used commercially in Defendant’ business, and

  moved in interstate commerce.      This included a wide array of groceries and products (food and

  drinks) usually found in a supermarket, that were manufactured outside the State of Florida.

         6.   During the time period which concerns Plaintiff’s claims,, the Defendant had an

  annual gross volume of sales made or business done of not less than $500,000.00.

         7.   The Defendant is subject to the jurisdiction of this Court because it engages in

  substantial and not isolated activity within the Southern District of Florida.

         8.   The Defendant is also subject to the jurisdiction of this Court because it operates,

  conducts, engages in, and/or carries on business in the Southern District of Florida.

                                                VENUE

         9.   The venue of this Court over this controversy is based upon the following:


                  a.     The unlawful employment practices alleged below occurred and/or were

                         committed in the Southern District of Florida
Case 1:21-cv-20288-XXXX Document 1 Entered on FLSD Docket 01/22/2021 Page 3 of 6




                        and,

                 b.     Defendant was and continue to be a corporation doing business within this

                        judicial district.

                                              PARTIES

        10. At all times material hereto, Plaintiff, FERTIL was an “employee” of the Defendant

  within the meaning of the FLSA.

        11. At all times material hereto, corporate Defendant, BRAVO, was conducting business

  in Miami, Miami-Dade County, Florida with its principal location in that city.

        12. At all times material hereto, Defendant, BRAVO employed Plaintiff, FERTIL.

        13. At all times material hereto, Defendant, BRAVO was and continues to be “employer”

  within the meaning of the FLSA.

        14. At all times material hereto, corporate Defendant, BRAVO operated an “enterprise

  engaged in commerce” within the meaning of the FLSA.

        15. At all times material hereto, the work performed by Plaintiff, FERTIL was directly

  essential to the business performed by Defendant.

        16. Plaintiff, FERTIL has fulfilled all conditions precedent to the institution of this action

  and/or such conditions have been waived.

                                     STATEMENT OF FACTS

        17. On or about June 28, 2018, Plaintiff, FERTIL was hired by the Defendant as a butcher

  at the Defendant’s supermarket. His employment ended on December 3, 2020.

        18. Defendant, BRAVO paid Plaintiff, FERTIL an hourly wage of $9.00 per hour.
Case 1:21-cv-20288-XXXX Document 1 Entered on FLSD Docket 01/22/2021 Page 4 of 6




         19. Defendant, BRAVO did not pay overtime to the Plaintiff at the rate of time-and-one-

  half times his hourly pay rate.

         20. Defendant, BRAVO willfully failed to pay Plaintiff, FERTIL his lawfully earned

  wages in conformance with the FLSA.

         21. Plaintiff, FERTIL was not paid overtime wages by Defendant, BRAVO in all the

  weeks when he worked in excess of 40 hours per week.

         22. Plaintiff has retained Bober & Bober, P.A. to represent him in this litigation and has

  agreed to pay the firm a reasonable fee for its services.

                                     STATEMENT OF CLAIM:

                                               COUNT I

                    VIOLATION OF 29 U.S.C. § 207 (UNPAID OVERTIME)

         23. Plaintiff, FERTIL repeats and realleges Paragraphs 1 through 22 as if fully set forth

  herein.

         24. During Plaintiff, FERTIL’s employment at BRAVO, he worked in excess of 40

  hours per week every week.

         25. Plaintiff, FERTIL’s employment consisted of all workweeks in which he should have

  received time and one-half his regular hourly (equivalent) rate of pay for hours worked in excess

  of the maximum hours provided for in the FLSA.

         26. Plaintiff, FERTIL was entitled to be paid at the rate of time and one-half for all his

  hours worked in excess of the maximum hours provided for in the FLSA.

         27. Records, if any, concerning the number of hours worked by Plaintiff and the actual

  compensation paid to Plaintiff are in the possession and custody of the Defendant. Plaintiff,
Case 1:21-cv-20288-XXXX Document 1 Entered on FLSD Docket 01/22/2021 Page 5 of 6




  FERTIL intends to obtain these records by appropriate discovery proceedings to be taken

  promptly in this case and, if necessary, he will then seek leave of Court to amend his Complaint

  for Damages to set forth the precise amount due him.

        28. Defendant knew of and/or showed a willful disregard for the provisions of the FLSA

  as evidenced by its failure to compensate Plaintiff, FERTIL at the statutory rate of time and one-

  half for all the hours he worked in excess of forty (40) hours per week when they knew or should

  have known such was due. Indeed, Plaintiff, FERTIL was paid “straight time” for each hour that

  he worked over 40 hours in a workweek.

        29. Defendant, BRAVO failed to properly disclose or apprise Plaintiff, FERTIL of his

  rights under the FLSA.

        30. As a direct and proximate result of the Defendant’s willful disregard of the FLSA,

  Plaintiff, FERTIL is entitled to liquidated damages pursuant to the FLSA.

        31. Due to the willful and unlawful actions of the Defendant, Plaintiff, FERTIL has

  suffered damages in the amount not presently ascertainable of unpaid overtime wages, plus an

  equal amount as liquidated damages.

        32. Plaintiff is entitled to an award of his reasonable attorney’s fees and costs pursuant to

  29 U.S.C. § 216(b).

         WHEREFORE, Plaintiff, FERTIL respectfully requests that judgment be entered in his

  favor against the Defendant:

         a.      Declaring that the Defendant violated the overtime provisions of 29

                 U.S.C. § 207;

         b.      Awarding Plaintiff overtime compensation in the amount calculated;
Case 1:21-cv-20288-XXXX Document 1 Entered on FLSD Docket 01/22/2021 Page 6 of 6




        c.      Awarding Plaintiff liquidated damages in the amount calculated;

        d.      Awarding Plaintiff reasonable attorney’s fees and costs and expenses of

                this litigation pursuant to 29 U.S.C. § 216(b);

        e.      Awarding Plaintiff post-judgment interest; and

        f.      Ordering any other and further relief this Court deems to be just and

                proper.

                                          JURY DEMAND

        Plaintiff demands trial by jury on all issues so triable as of right by jury.

  DATED: January 22, 2020.

                                                Respectfully submitted,

                                                BOBER & BOBER, P.A.
                                                Attorneys for Plaintiff
                                                2699 Stirling Road, Suite A-304
                                                Hollywood, FL 33312
                                                Phone: (954) 922-2298
                                                Fax: (954) 922-5455
                                                peter@boberlaw.com
                                                samara@boberlaw.com

                                                By: /s/. Peter Bober
                                                       PETER BOBER
                                                       FBN: 0122955
